Title: From Benjamin Franklin to [Vergennes], 1 June 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


ce 1er Juin. 1779
Le Refus qu’à fait M. Le Directeur General de se prêter aux propositions de M. Franklin, & ses besoins urgents, le determinent pour n’avoir rien a se reprocher, si les Evenements qu’il craint arrivent, de revenir a la charge auprès de l’Administration pour les prevenir, il demande en consequence, & a titre de pret, un Million quoique cette Somme ne remplisse pas ses besoins, il espere que d’icy a ce qu’elle soit employée il pourra reçevoir d’autres Secours d’Amerique, ou par l’Emprunt dont il est chargé, & pour lequel il a fait imprimer des Promesses, au Nom des Treize Etats Unis, remboursables dans dix ans a Paris, ainsi que les Interrets chaque Année.
Il offre de remettre de ces Promesses pour la Même Somme qui lui sera fournie, & si l’Administration ne trouvoit pas a les realiser d’icy a leur echeance, Il s’engage de les retirer des premiers fonds qu’il aura de libres pour cela.
Quoique par cet arrangement, cette Operation paroisse plûtot un placement qu’un Secours M Franklin n’en sentira pas moins le prix du Service qui lui sera rendu par là il peut même dire que l’Interret des deux Nations le necessite aujourdhuy pour ne pas s’exposer a perdre le fruit de leur Union.
B Franklin
 
Notation: 1er. juin 1779.
